Exhibit Press Release Dated January 20, 2009 NEWS RELEASE January 20, 2009 Farmers Capital Bank Corporation Announces 2008 Results Frankfort, Kentucky – Farmers Capital Bank Corporation (NASDAQ:FFKT) (the “Company”) reported net income of $2.0 million or $.27 per share for the quarter ended December 31, 2008 compared to a net loss of $6.9 million or $.94 per share for the linked quarter ended September 30, 2008 and net income of $1.9 million or $.26 per share for the quarter ended December 31 a year earlier. Net income for the twelve months ended December 31, 2008 was $4.4 million or $.60 per share compared to $15.6 million or $2.03 per share for the same twelve months a year earlier. The results of the current year are driven mainly by a $14.7 million loss ($9.7 million after tax) on the Company’s investments in preferred stock of Federal National Mortgage Association and Federal Home Loan Mortgage Corporation (collectively, the “GSE’s”). The Company recorded a non-cash other-than-temporary impairment (“OTTI”) charge of $14.0 million related to the GSE’s in the third quarter following a sharp decline in value after the announcement that the GSE’s were suspending dividend payments and being placed into conservatorship by the Federal Housing Finance Agency. The rating agencies also downgraded the preferred stocks of the GSE’s to below investment grade. The Company had $1.1 million market value in GSE preferred stock following the impairment charge at September 30, 2008 and subsequently sold its entire holdings during the fourth quarter for a loss of $766 thousand. Nonperforming assets were $40.1 million at December 31, 2008 compared to $40.3 million at September 30, 2008. This represents a decrease of less than 1% in the linked quarter comparison. Other real estate, which represents properties acquired through foreclosure, declined $1.8 million or 11.2% in the linked quarter mainly due to the sale of property previously securing credits to a financially troubled builder. Loans past due 90 days or more declined $4.2 million or 50.7%, but were offset by higher nonaccrual loans of $5.8 million in the linked quarter. The increase in nonaccrual loans correlates to the lower amount of loans past due 90 days or more as a result of the migration of a relatively low number of higher-balance credits previously classified as past due 90 days or more that became nonaccrual in the current quarter. Net charge-offs were $729 thousand in the current three months, a decrease of $415 thousand or 36.2% in the linked quarter comparison. Economic conditions continue to strain the Company’s lending portfolio, particularly real estate development and related industries. The Company recorded an income tax benefit for 2008 as opposed to income tax expense in the prior year. The income tax benefit for the current year is due to income from nontaxable sources which greatly exceeded income from taxable sources. The overall interest rate environment during 2008 has been extremely volatile and has made managing the Company’s net interest margin more challenging. At
